Exhibit 10.1

AMENDED AND RESTATED LETTER AGREEMENT

This Amended and Restated Letter Agreement (this “Letter Agreement”) is made as
of this 29th day of January, 2018, by and between Caesars Enterprise Services,
LLC (“CES”) and Timothy R. Donovan (“Executive”) (collectively, the “Parties”).

WHEREAS, Caesars Entertainment Operating Company, Inc. (“CEOC”) and Executive
are parties to that certain Employment Agreement, dated as of April 2, 2009,
which Employment Agreement has been assigned by CEOC to CES, as amended by the
Amendment No. 1 to Employment Agreement between CEOC and Executive, dated
March 8, 2017 (collectively, the “Existing Agreement”);

WHEREAS, CES and Executive are parties to the Letter Agreement (the “Original
Letter Agreement”) made as of the 6th day of October, 2017;

WHEREAS, CES desires that Executive assume certain additional job
responsibilities as discussed between Executive and CES; and

WHEREAS, each of CES and Executive desire to modify the Existing Agreement on
the terms and subject to the conditions set forth in this Letter Agreement and
intend for this Letter Agreement to amend and restate in its entirety the
Original Letter Agreement.

NOW, THEREFORE, in exchange for good and valuable consideration, the sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the respective meanings assigned to such terms in the Existing Agreement.

2. Salary; Bonus. Effective as of the date of this Agreement, Executive’s annual
base salary shall be increased to $850,000. CES shall pay Executive a bonus in
the amount of $320,963 (the “Supplemental Bonus”) on or before March 15, 2018.
For the avoidance of doubt, the Supplemental Bonus shall be in addition to the
annual bonus to which Executive is entitled for calendar year 2017.

3. Qualifying Termination; Benefits Upon Qualifying Termination. For purposes of
this Letter Agreement, a “Qualifying Termination” shall mean (i) Executive’s
resignation (or giving written notice thereof) of his employment with CES for
Good Reason (as defined in the Existing Agreement as modified hereby), (ii)
Executive’s resignation (or giving written notice thereof), for any or no
reason, of his employment with CES on or after January 1, 2020 on no less than
90 days’ notice, (iii) Executive’s resignation (or giving written notice
thereof) of his employment with CES on account of his retirement, or (iv) any
termination without Cause (or giving written notice thereof) of Executive’s
employment by CES or any affiliate thereof. Notwithstanding any contrary
provision of the Existing Agreement or this Letter Agreement, Executive shall
provide fifteen (15) days prior notice of any Qualifying Termination under
clause (i) of the immediately preceding sentence. For the avoidance of doubt,
“Good Reason” for purposes of the Existing Agreement shall include, in addition
to the matters set forth in the



--------------------------------------------------------------------------------

Existing Agreement, Mark P. Frissora ceasing to be the President and Chief
Executive Officer of Caesars Entertainment Corporation and its affiliates.
Subject to Executive’s execution and non-revocation of a release in
substantially the form attached hereto as Exhibit A (the “Release”) and
compliance with the provisions of the Existing Agreement, including without
limitation compliance with Section 12 of the Existing Agreement, and continued
compliance with Section 13 of the Existing Agreement, CES agrees that, as a
result of any Qualifying Termination:

 

  a) Executive shall be entitled to the amounts contemplated by
Section 9.1(b)(i) and (ii) of the Existing Agreement as if such Qualifying
Termination was for Good Reason; provided, however, that nothing in this Letter
Agreement or the Existing Agreement shall result in a duplication of payments or
benefits under this Letter Agreement or the Existing Agreement.

 

  b) Executive shall also be entitled to a pro rata bonus for the calendar year
in which the Qualifying Termination occurs, calculated through the date of
termination (and, if such Qualifying Termination occurs after the end of a
calendar year and Executive has not yet been paid a bonus for such calendar
year, a bonus for that calendar year as well). Such bonus is to be paid at the
same time and in the same manner in which CES pays annual bonuses to its
similarly situated active officers except as otherwise provided in
Section 9.1(b)(ii) of the Existing Agreement. The bonus shall be determined in
good faith by the Compensation & Management Development Committee (“CMDC”) of
Caesars Entertainment Corporation (“CEC”), and shall be paid subject to the same
criteria, and at the target bonus percentage applicable to similarly situated
active officers of CES (such target percentage shall not be less than specified
in the Existing Agreement).

 

  c) In accordance with Section 9.5 of the Existing Agreement, all outstanding
awards under the Caesars Entertainment Corporation 2012 Performance Incentive
Plan and any other Company long-term incentive plan granted on or before
December 31, 2017 will immediately vest on the date of the Qualifying
Termination as if such Qualifying Termination was for Good Reason.

 

  d) RESERVED.

 

  e) Executive shall also be entitled to receive on the first regular payroll
date of the seventh month following Executive’s Qualifying Termination an amount
equal to (i) or (ii) below, as applicable:

 

  (i) In the event that (A) Executive closes on the sale of Executive’s Las
Vegas condominium (the “Condo”) at arms’ length to an unaffiliated third party
prior to the date which is ninety (90) days after the date of the Qualifying
Termination (the “Sale Drop Dead Date”) and (B) the consideration received by
Executive (“Sale Price”) is less than the price paid by Executive to purchase
the property (“Cost”), an amount equal to the difference between the Sale Price
and the Cost provided Executive provides appropriate documentation.



--------------------------------------------------------------------------------

  (ii) If the sale of the Condo contemplated herein does not close on or prior
to the Sale Drop Dead Date, an amount equal to the difference between the
Appraised Value and the Cost. For purposes of this Letter Agreement, “Appraised
Value” shall mean the appraised value for the Condo, as determined by a
reputable licensed real estate agent, agency or appraiser selected by CES with
the consent of Executive, which consent shall not be unreasonably withheld or
delayed.

The Executive shall receive interest on the foregoing amounts calculated based
upon the rate described in Section 8 of this Letter Agreement beginning for
purposes of (i) thirty (30) days after the date of sale and for purposes of
(ii) sixty (60) days after the Sale Drop Dead Date, as applicable, through the
date of payment. In no event under this clause (e) shall CES be obligated to pay
more than $200,000 to Executive.

 

  f) RESERVED.

For the avoidance of doubt, for the purposes of the Existing Agreement and any
applicable equity award agreements, any Qualifying Termination shall be
considered a resignation for Good Reason. CES acknowledges and agrees that,
following the date of this Letter Agreement, Executive shall be entitled to
provide services to CES and its affiliates remotely from his home or any other
location, in Executive’s sole discretion, and any absence from CES’s premises
shall not constitute Cause (as defined in the Existing Agreement), be considered
in determining whether Cause exists, be considered a breach of this Letter
Agreement or the Existing Agreement, have any other impact on Executive’s
employment, compensation determinations or being an employee in good standing or
otherwise negatively impact Executive. In the event that Executive fails to
execute or revokes a release as provided above or to comply with Section 12 of
the Existing Agreement for the Non-Compete Period, CES shall have no further
obligations to Executive under this Letter Agreement or the Existing Agreement
and any Options shall terminate immediately. For the avoidance of doubt, during
the Non-Compete Period Executive may be employed or otherwise provide services
to any person or entity with which the Company or any of its affiliates does
business, provided, that such person or entity does not directly compete with
the Company in the casino gaming industry.

The Release delivered pursuant to this Letter Agreement shall be deemed to
satisfy any requirement to deliver a release as a condition for Executive to
receive any payment or benefit described herein, or under any equity incentive,
cash incentive or other benefit plan or agreement maintained by CES or its
affiliates or to which CES or one of its affiliates may be a party.

4. Consulting Period Following Qualifying Termination. In the event that
Executive experiences a Qualifying Termination, the parties agree to enter into
a mutually agreeable consulting agreement in the form attached hereto as Exhibit
B (the “Consulting Agreement”). Pursuant to the Consulting Agreement,
Executive’s consulting services shall commence on the date of termination of
Executive’s employment and end on the first anniversary of the date of
termination (the “Consulting Period”). At any time during the Consulting Period,
Executive may seek full-time employment to the extent that it does not violate
Section 12 of the Existing Agreement during the Non-Compete Period. For the
avoidance of doubt, (i) nothing in this Letter



--------------------------------------------------------------------------------

Agreement shall relieve Executive of any of his obligations under the Existing
Agreement, including, but not limited to, the obligations under Section 15 of
the Existing Agreement and (ii) the parties acknowledge and agree that any stock
holding or ownership requirements of Caesars Entertainment Corporation and its
affiliates shall not apply to Executive at any time following Executive’s
termination of employment, for any or no reason, including during the Consulting
Period.

5. Indemnification. Nothing in this Letter Agreement, in the Existing Agreement
or in the Release shall limit or impair Executive’s rights to indemnification or
advancement under the Charter, By-Laws or directors and officers insurance
policy(ies) of CES, CEOC or any affiliates thereof, as in effect or maintained
from time to time, which rights shall remain in full force and effect in
accordance with their terms.

6. No Duty to Mitigate or Offset. Executive shall be under no obligation to seek
other employment or otherwise mitigate CES’s obligations to Executive hereunder
or under the Existing Agreement or under any plan, program or other benefit
arrangement or otherwise. Moreover, there shall be no offset against any amounts
owed to Executive hereunder or under the Existing Agreement or under any plan,
program or other benefit arrangement on account of any remuneration (including
any fees or payments under the Consulting Agreement) attributable to any
subsequent employment or other service of any kind obtained by Executive.

7. Personal Effects and Correspondence. Executive shall be permitted to remove
Executive’s personal effects from CES’s premises. Further, Executive shall be
permitted to retain a copy of Executive’s contact lists and personal emails
maintained in any physical form or on any computer or server of CES or its
affiliates. Nothing in this Agreement, the Existing Agreement or the Release
shall prevent Executive from producing any emails or contact lists (a) when
required by law, subpoena, court order or other legal process, (b) in the course
of any legal, arbitral, or regulatory proceeding, (c) to any governmental
authority, regulatory agency or self-regulatory organization or (d) in
connection with any investigation by CES. CES further agrees that it will
transfer dominion and control to Executive of any LinkedIn and other social
media pages or accounts that it maintains under Executive’s name and Executive
and CES will cooperate in the transition of such media to Executive.

8. Section 409A Compliance. This Letter Agreement and all payments and benefits
provided hereunder are intended to be exempt from or otherwise comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(including the exceptions thereto), to the extent applicable, and the provisions
of this Letter Agreement will be administered, interpreted and construed
accordingly. The Release shall be executed such that it becomes effective, with
all revocation periods having expired unexercised, within 60 days following the
Executive’s termination of employment. If such 60-day period ends in a calendar
year after the calendar year in which the Executive’s employment terminates,
then, but only to the extent required by Section 409A of the Code to avoid taxes
and/or interest thereunder, any payments and benefits that would have been made
during the calendar year in which Executive’s employment terminates instead
shall be withheld and paid on the first business day in the calendar year after
the calendar year in which Executive’s employment terminates, with all remaining
payments to be made according to the schedule set forth herein, as if no such
delay had occurred. If Executive’s termination of employment hereunder does not
constitute a



--------------------------------------------------------------------------------

“separation from service” within the meaning of Section 409A of the Code, then
any amounts payable hereunder on account of a termination of the Executive’s
employment and which are subject to Section 409A of the Code shall not be paid
until the Executive has experienced a “separation from service” within the
meaning of Section 409A of the Code. Notwithstanding any other provision of this
Agreement to the contrary, if at the time of Executive’s termination
(i) Executive is a “specified employee” within the meaning of Section 409A of
the Code, and (ii) a payment or benefit provided for in this Agreement would be
subject to additional tax under Section 409A of the Code if such payment or
benefit is paid within six (6) months after the Executive’s “separation from
service,” then CES will not pay such amount on the otherwise scheduled payment
date but will instead pay it in a lump sum on the earlier of (A) the first
regular payroll date of the seventh month following the Executive’s separation
from service or (B) the 10th business day following Executive’s death, together
with interest for the period of such delay, compounded annually at a rate equal
to the prime rate (as published in the Wall Street Journal) in effect as of the
dates the payments or benefits would otherwise have been provided. If any
provision contained in the Letter Agreement conflicts with the requirements of
Section 409A of the Code, the Letter Agreement shall be deemed to be reformed so
as to comply with the requirements of Section 409A of the Code (or the
applicable exemptions thereto). Notwithstanding anything to the contrary herein,
each payment or benefit provided pursuant to this Letter Agreement or the
Existing Agreement shall be deemed to be a separate payment for purposes of
Section 409A of the Code.

9. Withholding. For the avoidance of doubt, Section 27 of the Existing Agreement
applies to any payment or benefit provided to Executive pursuant to this Letter
Agreement.

10. Legal Fees. Upon presentation of appropriate documentation, the Company will
reimburse Executive for his reasonable legal fees and expenses incurred in
connection with the negotiation and documentation of this Letter Agreement, the
Consulting Agreement and any other arrangement contemplated by this Letter
Agreement (at Executive’s counsel’s standard hourly rates and expense charges),
up to a maximum of $5,000 in the aggregate. For the avoidance of doubt, this is
in addition to any legal fee reimbursement to which Executive was entitled under
the Original Letter Agreement (which obligation survives if not yet satisfied).

11. No Other Amendments. The terms of this Letter Agreement shall amend the
terms of the Existing Agreement as applicable and shall amend and restate the
Original Letter Agreement. Except as modified by the terms contained herein, the
Existing Agreement shall remain in full force and effect and shall not be
further amended or modified except pursuant to a written instrument signed by
both parties. For the avoidance of doubt, nothing in this Letter Agreement shall
relieve Executive, CEOC or CES of any of their respective obligations under the
Existing Agreement.

12. Governing Law. This Letter Agreement, and any disputes which arise in
connection with this Letter Agreement, shall be governed by Sections 22 and 23
of the Existing Agreement as if such provisions were set forth herein.

13. Counterparts. This Letter Agreement may be executed in any number of
counterparts and signatures may be delivered by portable document format (.pdf)
or facsimile, each of which may be executed by less than all parties, and all of
which together shall constitute one instrument.



--------------------------------------------------------------------------------

14. Disputes. If any dispute arises out of this Letter Agreement or out of or in
connection with any equity compensation award made to Executive by CES, CEOC or
any of their respective Affiliates, the “complaining party” shall give the
“other party” written notice of such dispute. The other party shall have 10
business days to resolve the dispute to the complaining party’s satisfaction. If
the dispute is not resolved by the end of such period, either party may require
the other to submit to non-binding mediation with the assistance of a neutral,
unaffiliated mediator. If the parties encounter difficulty in agreeing upon a
neutral unaffiliated mediator, they shall seek the assistance of the American
Arbitration Association (“AAA”) in the selection process. If mediation is
unsuccessful, or if mediation is not requested by a party, either party may by
written notice demand arbitration of the dispute as set forth in Sections 14(a)
through 14(d) below, and each party hereto expressly agrees to submit to, and be
bound by, such arbitration. Executive and CES explicitly recognize that no
provision of this Section 14 shall prevent CES from taking any action to enforce
its rights or to resolve any dispute relating solely to Section 12.1 or 12.3 of
the Existing Agreement in any court of competent jurisdiction.

 

  A) The parties shall mutually agree on a single arbitrator or, if the parties
cannot agree on the appointment of a single arbitrator, the dispute shall be
referred to one arbitrator appointed by the AAA experienced in matters relating
to executive employment, termination or compensation. The arbitrator will set
the rules and timing of the arbitration, but will generally follow the
employment rules of the AAA and this Letter Agreement, where the same are
applicable, and shall provide a reasoned opinion.

 

  B) The arbitration hearing will in no event take place more than 45 days after
the appointment of the arbitrator. The mediation and the arbitration will take
place in Las Vegas, Nevada unless otherwise mutually agreed to by the parties.

 

  C) The results of the arbitration and the decision of the arbitrator will be
final and binding on the parties and each party agrees and acknowledges that the
results shall be enforceable in any court of law.

 

  D) All costs and expenses of the mediation and arbitration shall be borne
equally by the Company and Executive; provided that each party shall be
responsible for his or its own attorney fees, but, provided further, and
notwithstanding the above, that the arbitrator may award attorney’s fees to the
prevailing party.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Letter Agreement as of
the date first written above.

 

CAESARS ENTERPRISE SERVICES, LLC By:   /s/ Mark P. Frissora Name:   Mark P.
Frissora

 

EXECUTIVE By:   /s/ Timothy R. Donovan Name:   Timothy R. Donovan



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

THIS GENERAL RELEASE (the “Release”) is entered into by Timothy R. Donovan (the
“Employee”) as of the                  day of                 ,
20                . Reference is hereby made to the Amended and Restated Letter
Agreement between the Company and the Employee, dated as of
                    , 2018 (the “Letter Agreement”).

1. No Liability. This Release does not constitute an admission by the Company,
or any of its subsidiaries, affiliates, divisions, trustees, officers,
directors, partners, agents, or employees, or by the Employee, of any unlawful
acts or of any violation of federal, state or local laws.

2. Release. In consideration of the payments and benefits set forth in the
Letter Agreement, the Employee for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively, “Employee
Releasors”) does hereby irrevocably and unconditionally release, acquit and
forever discharge the Company and each of its subsidiaries, affiliates,
divisions, successors, assigns, trustees, officers, directors, partners, agents,
and former and current employees, including without limitation all persons
acting by, through, under or in concert with any of them, including without
limitation the Sponsors (as defined in the Management Investor Rights Agreement,
dated as of January 28, 2008 among the Company, Employee and the other parties
specified therein) (collectively, “Company Releasees”), and each of them from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, remedies, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs) of any nature whatsoever, known or unknown, whether in law or equity
and whether arising under federal, state or local law and in particular
including any claim for discrimination based upon race, color, ethnicity, sex,
national origin, religion, disability age (including without limitation under
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act (“ADEA”), Title VII of the Civil Rights Act of 1964 as
amended by the Civil Rights Act of 1991, the Equal Pay Act of 1962, and the
Americans with Disabilities Act of 1990) or any other unlawful criterion or
circumstance, which Employee Releasors had, now have, or may have or claim to
have in the future against each or any of the Company Releasees by reason of any
matter, cause or thing occurring, done or omitted to be done from the beginning
of the world until the date of the execution of this Release; provided, however,
that nothing herein shall release (i) any continuing obligation of Company under
the Letter Agreement, [(ii) any obligations under the Consulting Agreement
between Employee and the Company dated [                     ]1 ,(iii) any
obligations under any equity or other performance or other awards referenced in
the Letter Agreement, (iv) any continuing obligations under the Existing
Agreement (as defined in the Letter Agreement), (v) any right to elect
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1986, as amended (“COBRA”), (vi) any right to vested benefits under any
employee benefit plan of the Company or any of its affiliates, or (vii) any
right of indemnification or to director and officer liability insurance coverage
or any rights under any of the organizational documents of the Company or any of
its affiliates, at law, or under any plan or agreement of the Company or any of
its affiliates that is applicable to the Employee.

 

1  NTD: Include depending on timing of execution of the Consulting Agreement and
this Release.



--------------------------------------------------------------------------------

In addition, nothing in this Release is intended to interfere with the
Employee’s right to file a charge with the Equal Employment Opportunity
Commission in connection with any claim the Employee believes he may have
against the Company Releasees. However, by executing this Release, the Employee
hereby waives the right to recover in any proceeding that the Employee may bring
before the Equal Employment Opportunity Commission or any state human rights
commission or in any proceeding brought by the Equal Employment Opportunity
Commission or any state human rights commission on the Employee’s behalf. In
addition, this release is not intended to interfere with the Employee’s right to
challenge that his waiver of any and all ADEA claims pursuant to this Release is
a knowing and voluntary waiver, notwithstanding the Employee’s specific
representation to the Company that he has entered into this Agreement knowingly
and voluntarily.

Employee also confirms that Employee has no charge, complaint or action against
the Company or any Company Releasees in any forum or form.

3. Bar. The Employee acknowledges and agrees that if he should hereafter make
any claim or demand or commence or threaten to commence any action, claim or
proceeding against the Company Releasees with respect to any cause, matter or
thing which is the subject of the release under Paragraph 2 of this Release
(other than a claim brought under ADEA), this Release may be raised as a
complete bar to any such action, claim or proceeding, and the applicable Company
Releasee may recover from the Employee all costs incurred in connection with
such action, claim or proceeding, including attorneys’ fees.

4. Protected Disclosures. Nothing in this Release prohibits or is intended in
any manner to prohibit, the Employee from (i) reporting a possible violation of
federal or other applicable law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission (the “SEC”), the U.S. Congress, and any governmental
agency Inspector General, or (ii) making other disclosures that are protected
under whistleblower provisions of federal law or regulation. This Release does
not limit the Employee’s right to receive an award (including, without
limitation, a monetary reward) for information provided to the SEC. The Employee
does not need the prior authorization of anyone at the Company to make any such
reports or disclosures, and the Employee is not required to notify the Company
that the Employee has made such reports or disclosures. Nothing in this Release
or any other agreement or policy of the Company is intended to interfere with or
restrain the immunity provided under 18 U.S.C. §1833(b). The Employee cannot be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made (i) (a) in confidence to
federal, state or local government officials, directly or indirectly, or to an
attorney, and (b) for the purpose of reporting or investigating a suspected
violation of law; (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if filed under seal; or (iii) in connection with a lawsuit
alleging retaliation for reporting a suspected violation of law, if filed under
seal and does not disclose the trade secret, except pursuant to a court order.

This Section 4 is intended to comply with all applicable laws. If any laws are
adopted, amended or repealed after the date hereof, this Section 4 shall be
deemed to be amended to reflect the same.



--------------------------------------------------------------------------------

5. Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to conflicts of laws
principles.

6. Acknowledgment. The Employee has read this Release, understands it, and
voluntarily accepts its terms, and the Employee acknowledges that he has been
advised by Company to seek the advice of legal counsel before entering into this
Release, and has been provided with a period of twenty-one (21) days in which to
consider entering into this Release.

7. Revocation. The Employee has a period of seven (7) days following the
execution of this Release during which the Employee may revoke this Release, and
this Release shall not become effective or enforceable until such revocation
period has expired.

IN WITNESS WHEREOF, Employee has hereunto set his or her hand.

 

 

Timothy R. Donovan



--------------------------------------------------------------------------------

Exhibit B

Consulting Agreement

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is entered into by and
between Caesars Enterprise Services, LLC (the “Company”) and Timothy R.
Donovan (“Consultant”) as of [                    ]2, 2018 (the “Effective
Date”).

RECITALS

WHEREAS, the Company and Consultant are parties to an Employment Agreement dated
as of April 2, 2009 (as amended, the “Employment Agreement”);

WHEREAS, the Company and Consultant are parties to an Amended and Restated
Letter Agreement dated [    ] 2018 (the “Letter Agreement”) which
provides, inter alia, that if Consultant incurs a Qualifying Termination (as
defined in the Letter Agreement), Consultant and the Company shall enter into a
consulting arrangement;

WHEREAS, Consultant has incurred a Qualifying Termination and, pursuant to its
obligations under the Letter Agreement, the Company wishes to retain Consultant
to perform consulting services to the Company under the terms and conditions of
this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the parties hereto agree as follows:

1. Consulting Services.

(a) Capacity. The Company hereby retains Consultant as an independent contractor
on a project basis pursuant to the terms of this Agreement. Consultant will
perform such services as specified on Exhibit A hereto, together with any
services specified on any subsequent exhibit(s) hereto as may be mutually agreed
between Consultant and the Company (collectively, the “Exhibits”). Consultant’s
contact for coordination of the provision of such services hereunder will
be Mark Frissora, or, if Mark Frissora is no longer employed by the Company,
such other individual as designated by the Company (the “Contact”). Consultant
will have no authority to bind, act on behalf of, or make decisions for the
Company or any of its subsidiaries or affiliates. Consultant will determine the
method, details, and means of performing the services contemplated by this
Agreement. For the avoidance of doubt, Consultant may provide services
telephonically whenever possible and any in-person services shall be provided
only when necessary and at reasonable times and upon reasonable advance written
notice given to Consultant.

 

 

2  NTD: The Effective Date will be the date that Consultant incurs a “separation
from service” within the meaning of 409A.



--------------------------------------------------------------------------------

(b) Term and Operation. This Agreement will commence on the Effective Date and
will continue until the first anniversary thereof unless, prior to such first
anniversary, (i) Consultant dies, (ii) Consultant provides to the Company
written notice that Consultant is terminating this Agreement, (iii) the Company
terminates this Agreement pursuant to Section 5, or (iv) the Company terminates
this Agreement for Cause. If the Company terminates this Agreement for any
reason other than pursuant to clause (iii) or (iv) of the foregoing sentence,
the Company shall continue to pay the consulting fee to Consultant as provided
under this Agreement. Except as otherwise set forth in herein, following
termination of this Agreement, neither party hereto will have any liability to
the other hereunder, except for the Company’s obligation to pay Consultant any
fees accrued through the date of termination.

For purposes of this Agreement, “Cause” means (i) the willful failure of
Consultant to substantially perform Consultant’s duties with the Company after a
written demand for substantial performance is delivered to Consultant which
specifically identifies the manner in which Consultant has willfully not
substantially performed Consultant’s duties; (ii) any willful act of fraud, or
embezzlement or theft, by Consultant, in each case, in connection with
Consultant’s duties hereunder or in the course of Consultant’s engagement
hereunder, (iii) Consultant’s admission in any court, or conviction of, or plea
of nolo contendere to, a felony; or (iv) a willful breach by Consultant of this
Agreement or of Section 12 or Section 13 of the Employment Agreement.

(c) Compensation. In consideration of Consultant’s performance of the consulting
services specified in the Exhibits, the Company shall pay to the Executive an
annualized fee of $500,000 (payable in equal monthly installments commencing on
the fifth business day following the Effective Date and continuing for each of
the 11 subsequent months, and prorated for any partial month of service).

(d) Reimbursement of Expenses. Upon reasonable documentation of expenses from
Consultant, the Company will reimburse Consultant for all reasonable expenses
incurred by Consultant in the performance of Consultant’s duties under this
Agreement. Notwithstanding the foregoing, all significant expenses (i.e., any
expense in excess of $[        ]) to be incurred by Consultant in connection
with this Agreement will require the prior approval of the Contact. Reference is
made to Article IX of the Second Amended and Restated Certificate of
Incorporation (“Certificate of Incorporation”) and Article VII of the Bylaws
(“Bylaws”) of Caesars Entertainment Corporation (“CEC”). The Company hereby
agrees to indemnify Consultant and provide advancement of expenses to Consultant
on the same terms and subject to the same limitations as applicable to CEC’s
officers and employees under CEC’s Certification of Incorporation and Bylaws. To
the extent any right to reimbursements or in-kind benefits under this Agreement
constitutes “non-qualified deferred compensation” for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended, (i) all such reimbursements
shall be made as soon as practicable, but no later than the last day of the
taxable year following the taxable year in which the related expenses were
incurred, (ii) no such right shall be subject to liquidation or exchange for
another benefit, and (iii) no such reimbursement, expenses eligible for
reimbursement, or in-kind benefits provided in any taxable year shall in any way
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.



--------------------------------------------------------------------------------

(e) Non-Exclusivity. The Company acknowledges that Consultant’s services
hereunder will be provided by Consultant on a non-exclusive basis, and that
Consultant may engage in any other business activities as long as such
activities do not interfere with or harm the operations of the Company or any of
its subsidiaries or affiliates or interfere with Consultant’s obligations to the
Company under this Agreement, Section 12 of the Employment Agreement, or any
other agreement between Consultant and the Company.

2. Covenants.

(a) Confidentiality. Consultant acknowledges his continuing obligations under
Section 13 of the Employment Agreement. Consultant agrees to maintain absolute
confidentiality of the terms of this Agreement, the services performed by
Consultant hereunder and the information, data, reports and other work product
produced by, and any information or materials made available to, Consultant in
connection herewith; provided, however, that Consultant may (i) disclose this
Agreement to his own legal, tax, accounting and/or financial advisors and
Consultant’s spouse; and (ii) provide such information, data, reports and other
work product if ordered by a federal or state court, arbitrator or any
governmental authority, pursuant to subpoena, or as necessary to secure legal
and financial counsel from third party professionals or to enforce his or her
rights under this Agreement, provided that in such cases described in this
clause (ii), Consultant will notify the Company, at least five (5) business days
prior to providing such information, including the nature of the information
required to be provided.

Nothing in this Agreement prohibits or is intended in any manner to prohibit,
Consultant from (i) reporting a possible violation of federal or other
applicable law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange Commission
(the “SEC”), the U.S. Congress, and any governmental agency Inspector General,
or (ii) making other disclosures that are protected under whistleblower
provisions of federal law or regulation. This Agreement does not limit
Consultant’s right to receive an award (including, without limitation, a
monetary reward) for information provided to the SEC. Consultant does not need
the prior authorization of anyone at the Company to make any such reports or
disclosures, and Consultant is not required to notify the Company that he has
made such reports or disclosures. Nothing in this Agreement or any other
agreement or policy of the Company is intended to interfere with or restrain the
immunity provided under 18 U.S.C. §1833(b). Consultant cannot be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made (i) (a) in confidence to federal, state or local
government officials, directly or indirectly, or to an attorney, and (b) for the
purpose of reporting or investigating a suspected violation of law; (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if filed
under seal; or (iii) in connection with a lawsuit alleging retaliation for
reporting a suspected violation of law, if filed under seal and does not
disclose the trade secret, except pursuant to a court order.

This Section 2(a) is intended to comply with all applicable laws. If any laws
are adopted, amended or repealed after the date hereof, this Section 2(a) shall
be deemed to be amended to reflect the same.

(b) Non-Solicitation. Consultant will continue to comply with Section 12 of the
Employment Agreement, as provided in the Letter Agreement.



--------------------------------------------------------------------------------

(c) Specific Performance. Because Consultant’s breach of this Section 2 may
cause the Company irreparable harm for which money is inadequate compensation,
the Company will be entitled to seek injunctive relief to enforce Consultant’s
obligations (without the necessity of proof of actual damage), in addition to
damages and other available remedies. Consultant acknowledges and agrees that
the Company protections set forth in this Agreement are reasonable in the
context of the nature of the Company’s business and are a material condition to
the consulting relationship with and compensation by the Company.

(d) Works for Hire. Consultant agrees that all Intellectual Property Product
created in whole or in part by Consultant during the course of and directly in
connection with Consultant’s engagement by the Company shall be works made for
hire of which the Company or its subsidiaries and affiliates is the author and
owner of copyright. To the extent that any competent decision-making authority
should ever determine that any such Intellectual Property Product is not a work
made for hire, Consultant hereby assigns all right, title, and interest in the
copyright therein, in perpetuity and throughout the world, to the Company. To
the extent that this Agreement does not otherwise serve to grant or otherwise
vest in the Company or any of its subsidiaries or affiliates all rights in any
such Intellectual Property Product, Consultant hereby assigns all right, title,
and interest therein, in perpetuity and throughout the world, to the Company.
Consultant agrees to execute, immediately upon the Company’s reasonable request
and without any additional compensation, any further assignments, applications,
conveyances or other instruments, at any time after execution of this Agreement,
whether or not Consultant is providing services to the Company at the time such
request is made, in order to permit the Company, its subsidiaries and
affiliates, and/or their respective successors and assigns to protect, perfect,
register, record, maintain, or enhance their rights in any such Intellectual
Property Product; provided, that, the Company shall bear the cost of any such
assignments, applications, or consequences. “Intellectual Property Product” as
used in this Agreement refers to any: (i) inventions that relate to the Company
(whether patentable or not, and without regard to whether any patent therefor is
ever sought); (ii) marks, names, or logos that relate to the Company (whether or
not registrable as trade or service marks, and without regard to whether
registration therefor is ever sought); and (iii) trade secrets, in each case,
created in whole or in part by Consultant during the course of and directly in
connection with Consultant’s engagement by the Company.

3. Independent Contractor. It is the intention of the parties hereto that,
during the term of this Agreement, Consultant will at all times be and remain an
independent contractor, and Consultant will not be considered the agent,
partner, principal or employee of the Company or any of its subsidiaries or
affiliates. Consultant will be free to exercise Consultant’s own judgment as to
the manner and method of providing the consulting services to the Company,
subject to applicable laws and requirements reasonably imposed by the Company.
Consultant acknowledges and agrees that, during the term of this Agreement,
Consultant will not be treated as an employee of the Company or any of its
subsidiaries or affiliates for purposes of federal, state or local income or
other tax withholding, nor, unless otherwise specifically provided by law, for
purposes of the Federal Insurance Contributions Act, the Social Security Act,
the Federal Unemployment Tax Act or any Workers’ Compensation law of any state
or country (or subdivision thereof), or for purposes of benefits provided to
employees of the Company or any of its subsidiaries or affiliates under any
employee benefit plan, program, policy or arrangement (including, without
limitation, vacation, holiday and sick leave benefits, insurance coverage and



--------------------------------------------------------------------------------

retirement benefits). Consultant acknowledges and agrees that, as an independent
contractor, Consultant will be required, during the term of this Agreement, to
pay any applicable taxes on the fees paid to Consultant, and to obtain workers’
compensation insurance and any other coverage required by law.

4. No Use of Name or Marks. Consultant agrees that Consultant shall have no
right to, or interest in, the name “Caesars Enterprise Services,” “Caesars
Entertainment” or any registered service mark or trademark of any of the Company
and its parents and subsidiaries, and Consultant shall not, in any manner, use
such words or marks, in the promotion of Consultant’s business. Consultant shall
be allowed to use such words or marks with written permission of an authorized
representative of the Company.

5. Compliance with Company’s Ethics and Compliance Program / Company’s
Anti-Corruption Compliance Policy. Consultant agrees to comply in all material
respects with all applicable federal, state, local, provincial or other laws or
regulations in all jurisdictions both domestic and international. As a holder of
privileged gaming licenses, the Company and its affiliates are required to
adhere to strict laws and regulations regarding its associations, including
associations with key individuals as defined under the Caesars Entertainment
Corporation Ethics and Compliance Program (“E&C Program”). If at any time the
Company determines, in its sole discretion, that Consultant is an “unsuitable
person” as that term is defined in the E&C Program, or that it is necessary for
the Company to terminate this Agreement in order to protect any proposed or
pending gaming licenses or any of its privileged gaming licenses, the Company
may immediately terminate this Agreement pursuant to Section 1(b)(iii) of this
Agreement. During the term of this Agreement, to the extent that any prior
disclosure made by Consultant become inaccurate, including but not limited to
the initiation of any criminal proceeding or any civil or administrative
proceeding or process which alleges any violations of law involving Consultant,
Consultant shall disclose the information to the Company within 10 calendar days
from that event. Consultant agrees to comply with any background investigation
conducted in connection with the disclosure of this updated information. If
Consultant is or becomes required to be licensed by any federal, state, and/or
local gaming regulatory agency and fails to become so licensed, or, once
licensed, fails to maintain such license or fails to continue to be suitable by
the governmental regulatory agency, the Company may immediately terminate this
Agreement pursuant to Section 1(b)(iii) of this Agreement.

By signing this Agreement, Consultant acknowledges that he has received a copy
of the E&C Program, the Caesars Anti-Corruption Compliance Policy, and the
Caesars Entertainment Corporation Anti-Money Laundering Policy and Program.
Consultant understands and agrees to comply with these and all other policies
adopted by the Company. Consultant shall sign all certification/attestation
forms associated with these policies and return them to the Caesars Corporate
Compliance Department. Consultant further understands Consultant’s obligation to
report suspected violations of law, regulation, policies, or of unethical
conduct occurring within the Company and/or its affiliates to the Chief
Regulatory & Compliance Officer, his/her designee, or through the Ethics and
Compliance Hotline, the number for which is posted on the Caesars Entertainment
Corporation intranet website.



--------------------------------------------------------------------------------

6. Survival. Subject to any limits on applicability contained therein, each
of Section 1(d), 2 and Section 3 will survive and continue in full force in
accordance with its terms notwithstanding any termination of this Agreement.

7. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
statute, rule, regulation and ordinance, but if any provision of this Agreement
(or portion thereof) is held to be invalid or unenforceable in any respect under
any applicable law, statute, rule, regulation or ordinance, such provision (or
portion thereof) will be deemed to be modified or altered to conform thereto or,
if that is not possible, to be omitted from this Agreement (and such invalidity
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid or unenforceable
provision had never been contained herein).

8. Complete Agreement; Amendment; Waiver. This Agreement (together with all
Exhibits, the Employment Agreement and the Letter Agreement) embodies the
complete agreement and understanding between the parties hereto with respect to
the subject matter hereof and, effective as of the Effective Date, supersedes,
preempts and nullifies any other prior understandings, agreements or
representations by or between the parties hereto, written or oral, which may
have related to the subject matter hereof in any way. The Exhibits will be read
together with, and will constitute a portion of, this Agreement. Any reference
herein to this Agreement will be deemed to include the Exhibits. Any
modification or amendment of this Agreement, or additional obligation assumed in
connection with this Agreement (including the creation of additional Exhibits),
will be effective only if placed in writing and signed by both parties hereto.
No course of conduct or failure or delay in enforcing the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement.

9. Counterparts. This Agreement may be executed in separate counterparts, each
of which will be deemed to be an original and both of which taken together will
constitute one and the same agreement.

10. Captions; Drafter Protection. This Agreement’s headings and captions are
provided for reference and convenience only, and will not be employed in the
construction of this Agreement. It is agreed and understood that the general
rule pertaining to construction of contracts, that ambiguities are to be
construed against the drafter, will not apply to this Agreement.

11. Successors and Assigns. Consultant acknowledges that Consultant’s services
are unique and personal and accordingly Consultant may not assign Consultant’s
rights or delegate Consultant’s duties or obligations under this Agreement. This
Agreement will bind and inure to the benefit of and be enforceable by
Consultant, the Company and their respective heirs, executors, personal
representatives, successors and assigns, except that neither party hereto may
assign any rights or delegate any obligations hereunder without the prior
written consent of the other party hereto. Consultant hereby consents to the
assignment by the Company of all of its rights and obligations hereunder to any
successor to the Company by merger or consolidation or purchase of all or
substantially all of the Company’s assets; provided such transferee or successor
assumes the liabilities of the Company hereunder.



--------------------------------------------------------------------------------

12. Choice of Law and Jurisdiction. This Agreement will be governed by, and
construed in accordance with, the laws of the State of Nevada as to all matters,
including, but not limited to, matters of validity, construction, effect and
performance. Any judicial proceeding seeking to enforce any provision of, or
based on any right arising out of, this Agreement or any agreement identified
herein may be brought only in state or federal courts of the State of Nevada and
by the execution and delivery of this Agreement, each of the parties hereto
accepts for themselves the exclusive jurisdiction of such courts (and the
appropriate appellate courts) in any such proceedings, waives any objection to
venue laid therein and agrees to be bound by the judgment rendered thereby in
connection with this Agreement or any agreement identified herein.

13. Third Party Arrangements. Consultant agrees that during the term of this
Agreement Consultant will not (i) deliver or disclose to the Company information
which infringes any property right of any third party relating to proprietary or
trade secret information or copyrights or (ii) enter into any agreement that
would adversely affect this Agreement or prevent Consultant from honoring this
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

CAESARS ENTERPRISE SERVICES, LLC

By:

   

Name:

   

 

Consultant

 

 

Timothy R. Donovan



--------------------------------------------------------------------------------

EXHIBIT A TO CONSULTING AGREEMENT

Description of services

Services:

Consultant will render consulting services related to Consultant’s specialized
areas of knowledge, experience and expertise as requested by the Company
(including, but not limited to, assisting with the transition of Consultant’s
prior duties under the Employment Agreement to his successor and attending
meetings with, and corresponding with, gaming regulators as necessary or
requested by the Company). Consultant shall not, under any circumstances, be
required to provide services at a level that is greater than 20% of the average
level of bone fide services provided by Consultant during the 36 months
immediately preceding the termination of Consultant’s employment under the
Employment Agreement (or Letter Agreement).